The action is in the City Court of the City of New York, County of Kings. The defendant is a domestic corporation with offices within the city of New York, and the cause of action accrued there. The summons and complaint were delivered in Albany to the Secretary of State, as agent of the defendant corporation, as provided in section 25 of the Stock Corporation Law. Order of the Appellate Term affirming the order of the City Court which denies the defendant’s motion to vacate the service of the summons and complaint, unanimously affirmed, with costs. (Pohlers v. Exeter Mfg. Co., 293 N. Y. 274.) Present — Nolan, P. J., Carswell, Adel, Sneed and Wenzel, JJ.